--------------------------------------------------------------------------------

Exhibit 10.33
Confidential


[graphic-ex1033_01.jpg]


www.Frontier.com



Personal and Confidential


July 17, 2019


Mark D. Nielsen
c/o Frontier Communications Corporation
401 Merritt 7
Norwalk, Connecticut 06851




Re:
Success Bonus



Dear Mark:


On behalf of Frontier Communications Corporation (the “Company”), I am pleased
to offer you the opportunity to receive a success bonus upon the occurrence of
certain specified events as set forth below if you agree to the terms and
conditions contained in this letter agreement (this “Agreement”), which shall be
effective as of the date you execute and return a copy of this Agreement (such
date, the “Effective Date”).


1.          Success Bonus. You will be eligible to receive an amount equal to
$1,000,000 (the “Success Bonus”) as follows:  (a) 100% of the Success Bonus will
vest and become payable upon the occurrence of a “Change in Control” (as defined
in the Company’s 2017 Equity Incentive Plan) prior to the Company’s filing of a
petition pursuant to Chapter 11 of Title 11 of the United States Code (“Chapter
11”), and (b) if no such Change in Control occurs, then (i) 50% of the Success
Bonus will vest and become payable upon confirmation of a plan pursuant to
Chapter 11, and (ii) 50% of the Success Bonus will vest and become payable upon
the effective date of a plan pursuant to Chapter 11 (the dates on which the
events set forth in clauses (a), (b)(i), and (b)(ii) occur, each, a “Vesting
Date”), subject, in each case, to your continued employment with the Company
through the applicable Vesting Date. Any portion of the Success Bonus that vests
and becomes payable will be paid to you in cash in a lump sum within five
business days following the applicable Vesting Date. If your employment with the
Company terminates for any reason, then any unvested portion of the Success
Bonus will be forfeited and this Agreement will be of no further force or
effect.


2.         Withholding Taxes. The Company may withhold from any amounts payable
to you hereunder such federal, state, and local taxes as the Company determines
in its sole discretion may be required to be withheld pursuant to any applicable
law or regulation.


3.          No Right to Continued Employment. Nothing in this Agreement will
confer upon you any right to continued employment with the Company (or its
subsidiaries or their respective successors) or interfere in any way with the
right of the Company (or its subsidiaries or their respective successors) to
terminate your employment at any time.



--------------------------------------------------------------------------------

4.         Other Benefits. The Success Bonus (if any) will be a special payment
to you and will not be taken into account in computing the amount of
compensation for purposes of determining any bonus, incentive, pension,
retirement, death, or other benefit under any other bonus, incentive, pension,
retirement, insurance, or other employee benefit plan of the Company, unless
such plan or agreement expressly provides otherwise.


5.          Governing Law. This Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of Delaware,
without reference to rules relating to conflicts of laws.


6.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same instrument.


7.         Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between you and the Company with respect to the Success Bonus and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the Success Bonus, whether written or oral. This
Agreement may be amended or modified only by a written instrument executed by
you and the Company.


8.         Section 409A Compliance. The intent of the parties is that the
Success Bonus be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder, and accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in a manner consistent therewith.


[Signature Page Follows]


2

--------------------------------------------------------------------------------

Confidential


This Agreement is intended to be a binding obligation on you and the Company. If
this Agreement accurately reflects your understanding as to the terms and
conditions of the Success Bonus, please sign, date, and return to me one copy of
this Agreement. You should make a copy of the executed Agreement for your
records.



 
Very truly yours,
         
FRONTIER COMMUNICATIONS CORPORATION
         
By:
/s/ Daniel J. McCarthy
   
Name:
Daniel J. McCarthy
   
Title:
President and CEO



The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Success Bonus, and I hereby confirm my agreement
to the same.



 
/s/ Mark D. Nielsen
 
Mark D. Nielsen



Date: 7/23/19




3

--------------------------------------------------------------------------------